Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered March 30, 2006, convicting him of *383perjury in the first degree, offering a false instrument for filing in the first degree, and criminal possession of forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (Anders v California, 386 US 738 [1967]; People v Moriah, 52 AD3d 534 [2008]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Skelos, J.P., Ritter, Florio and Garni, JJ., concur.